Citation Nr: 1417376	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-47 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from April 1971 to February 1975.

These matters initially came before  the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board for appellate consideration in April 2012 and October 2013 when it was remanded for additional development on both occasions.  The case has since been returned to the Board for further appellate consideration. 

The Board has reviewed the Veteran's electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss disability was incurred in, aggravated by, or is otherwise related to military noise exposure during his active military service. 

2. The evidence is in relative equipoise as to whether the Veteran's bilateral tinnitus was incurred in, aggravated by, or is otherwise related to military noise exposure during his active military service. 


CONCLUSIONS OF LAW

1. Resolving doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2. Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

Given the favorable decision to grant the Veteran's claims for service connection for bilateral hearing loss and tinnitus disabilities, a detailed explanation as to VA's compliance with the VCAA is unnecessary at this time.

Legal Criteria and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

With respect to continuity of symptomatology, the Court recently held that, under 38 C.F.R. § 3.303(b), the theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has long held that the condition of "other organic diseases of the nervous system" as explicitly listed under 38 C.F.R. § 3.309(a) includes diagnosis of sensorineural hearing loss.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).  

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court also held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Id.

Factual Background and Analysis

The Veteran contends that he has hearing loss and tinnitus with onset during and as a result of his military service.  Specifically, the Veteran claims that he worked around jet aircrafts in service, which caused his present hearing loss and tinnitus.  In his November 2008 claim, the Veteran dated onset of his claimed bilateral hearing loss and tinnitus disabilities during military service.   

Service records show that the Veteran served aboard the USS SARATOGA CV-60 and that he participated in campaign XV.  His military occupational specialty was electronics/mechanics, and he worked in fleet combat direction systems.  

Prior to enlistment into service, a September 1970 audiological evaluation reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
10
5
0
X
10
LEFT
15
5
0
X
35

Upon examination at separation from service, a February 1975 audiological evaluation reflected puretone thresholds as follows:

	

HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
10
10
5
5
5

On VA audiological examination in May 2012, puretone examination showed the presence of a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  She acknowledged that the Veteran may have been exposed to high risk noise levels during his military service and she resolved any doubt in that regard in his favor.  The examiner documented her review of the Veteran's electronic claims file and additional electronic VA treatment records, which had not been associated with the claims file for review.  She opined that the Veteran's claimed bilateral hearing loss and tinnitus disabilities are less likely than not related to his military service, to include his presumed exposure to high risk noise levels therein.  She reasoned that service examinations showed normal auditory thresholds at entrance and separation from military service and there was not a significant decrease in thresholds during service.  Without further explanation, she stated that hearing loss during the appellant's military service had been ruled out.  The examiner also noted that the Veteran reported recurrent tinnitus with onset during service, however, she stated that there is no audiological support for the Veteran's complaint of tinnitus.  She reasoned that during a 2009 VA audiological consultation, the Veteran reported onset of tinnitus in 2005.  Considering all of the evidence, she stated that she could not be 50 percent or more certain that onset of the Veteran's tinnitus occurred during service.

In accordance with the Board's October 2013 remand, in November 2013, an addendum opinion was obtained from the May 2012 VA examiner for the purpose of clarification of the likely etiology of the Veteran's claimed bilateral hearing loss and tinnitus disabilities.  The examiner documented her additional review of the Veteran's entire VMBS electronic claims file and the Board's remand.  She reiterated that the Veteran had normal auditory thresholds at separation and a standard threshold shift did not occur for either ear when comparing entrance and separation evaluations.  She stated that the Institute of Medicine (2005) concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset of hearing loss secondary to military noise exposure.  Significantly, she stated that while available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss is not likely, there is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop years after military noise exposure.  She stated that if hearing is normal on discharge AND there is no permanent significant threshold shift greater than normal progression and test re-test variability during service, then there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure therein.  The examiner further reiterated that there is no audiological evidence to support the Veteran's claim for service connection for tinnitus.  She reasoned that in September 2009, the Veteran reported to a VA primary care physician that he had a roaring sound that started four years prior and he reported onset of hearing loss four years prior as well.  She further stated that the Veteran told the audiologist who conducted the October 2009 VA audiological consultation that his tinnitus started four years prior.  She indicated that fact was documented in "Form 10-2364 electronic audiogram."  She stated that whatever etiology caused the Veteran's post military hearing loss also caused his tinnitus since onset of both were reported to be approximately 2005.  She observed that the Veteran later reported in 2012 that his tinnitus started during service.  In light of the foregoing, the examiner could not be 50 percent or more certain that the Veteran's tinnitus started during his military service.  

Also in accordance with the Board's October 2013 remand, the Veteran's VA clinical treatment records were obtained and associated with the claims file in January 2014, however, "Form 10-2364 electronic audiogram," as alluded to in the VA examiner's November 2013 addendum opinion, is not associated with the claims file for review.

A review of the September 2009 primary care note alluded to by the VA examiner in both etiological opinions shows that the Veteran reported that his hearing had become progressively worse in the past four years.  He also reported constant "roaring sounds" bilaterally, greater in his left ear.  He indicated that he worked in a fighter squadron during service where he experienced exposure to constant jet engine noise.  Significantly, there is no indication the Veteran reported onset of his claimed hearing loss or tinnitus disability four years prior, rather, he reported noticing a progressive worsening of his claimed hearing loss and tinnitus disabilities four years prior.

Also, the October 2009 VA audiological consultation note alluded to in the examiner's etiological opinion merely shows a diagnostic assessment of bilateral high frequency sensorineural hearing loss.  It contains no reported date of onset of the claimed hearing loss or tinnitus disabilities.   

On review, the Board finds that the competent and credible evidence of record is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus disabilities are related to his military noise exposure during active service.

At the outset, the Board notes that the evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Board acknowledges that the May 2012 and November 2013 opinions pertaining to the etiology of the Veteran's current bilateral hearing loss and tinnitus disabilities weigh against the claim.  However, the Board finds that the opinions contain significant shortcomings.  Specifically, both opinions appear to significantly rely on the apparently erroneous fact that a September 2009 primary care note and/or an October 2009 VA audiological consultation note show that the Veteran reported onset of the claimed disabilities in 2005.  As noted above, however, the evidence currently available for review merely shows that the Veteran reported a noticeable worsening of the claimed disabilities four years prior, not onset.  The opinions also do not adequately discuss or consider all potential avenues for establishing service connection for bilateral hearing loss and tinnitus disabilities as noted above.  The Board has attempted to obtain clarification as to the above insufficiencies and concerns in the etiological opinions of record, however, the above noted concerns are not adequately and fully addressed by the opinion received.  

On the other hand, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

The Veteran is competent to describe the circumstances surrounding his noise exposure during service with difficulty hearing and experiencing roaring noises since military service.  This comes to him through his senses and, as such, requires only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  The Veteran's contentions are supported by his reports of in-service military noise exposure and threshold shifts of  +5 decibels in the left ear at 1000 and 2000 Hertz on comparison of audiograms performed prior to and following his active service, which the Board notes is also consistent with the Veteran's report on the September 2009 VA primary care note of roaring sounds being greater in his left ear than in his right ear.  The Board also finds that the Veteran's assertions regarding a continuity of symptomatology since discharge from service to be credible.  Finally, the Board observes that VA treatment records show that the Veteran's post-service employment includes a work as a sales consultant.  In that regard, the Board is unable to find any evidence of any post-service occupational or recreational noise exposure.  After a review of the evidence of record as a whole, and in light of the foregoing, the Board is satisfied that the Veteran's current bilateral hearing loss and tinnitus disabilities disability cannot be disassociated from his in-service exposure to acoustic trauma.  Thus, the medical and lay evidence for the claim and the evidence against the claim are at least in equipoise.  Accordingly, the benefit-of-the-doubt rule applies and service connection for a bilateral hearing loss and tinnitus disabilities is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


